  Case 3:19-cv-02087-B Document 113 Filed 03/12/20                  Page 1 of 8 PageID 1673



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DIANE D. JONES, individually and on behalf )
of herself and all others similarly situated, ) Civ. No. 3:19-cv-02087-B
                                              )
        Plaintiff,                            )
                                              )
v.                                            )
                                              )
REALPAGE, INC. d/b/a LEASINGDESK              )
SCREENING,                                    )
                                              )
        Defendant.                            )


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S RULE 37(c) MOTION TO
     STRIKE DEFENDANT’S SECOND SUPPLEMENTAL DISCLOSURES

        Plaintiff Diane D. Jones, by and through her attorneys and pursuant to Federal Rule of Civil

Procedure 37(c), files this Memorandum of Law in Support of her Motion to Strike Defendant

RealPage, Inc.’s (“RealPage”) Second Supplemental Disclosures.

   I.        INTRODUCTION

        Defendant RealPage has blatantly attempted to game the discovery process by disclosing

critical fact witnesses on the day discovery closed. This is prohibited. Rule 26(a)(1)(A)(i)

disclosures made at the end of or after discovery are routinely excluded unless their late disclosure

is either substantially justified or harmless. Here it is neither: Defendant RealPage intentionally

waited until the very close of discovery to name these two individuals because it intends to have

them file declarations opposing class certification that Plaintiff would not have the opportunity to

challenge.

        Courts in the Fifth Circuit in general, and the Northern District of Texas in particular, have

repeatedly demonstrated that they have no tolerance for these types of sharp practices, and that
    Case 3:19-cv-02087-B Document 113 Filed 03/12/20                   Page 2 of 8 PageID 1674



exclusion is automatic and mandatory unless the violation of 26(a) was justified or harmless.1

Plaintiff urges this Court to follow this line of cases, discussed below, and exclude the individuals

disclosed in Defendant RealPage’s Second Supplemental Disclosures from participating in

RealPage’s defense of this case. Given Defendant RealPage’s transparent bad faith, Plaintiff Jones

asks that Defendant’s Second Supplemental Disclosures be stricken from the record and Defendant

be prevented from using the witnesses named in the disclosure in defending this case.

     II.      BACKGROUND

           This is a consumer class action brought under the Fair Credit Reporting Act, 15 U.S.C. §§

1681-1681x. Plaintiff contends that Defendant RealPage, Inc. (“RealPage”) regularly and as a

matter of standard practice fails to maintain reasonable procedures to assure the maximum possible

accuracy of the information it includes on consumer background reports sold to prospective

landlords, in violation of 15 U.S.C. § 1681e(b). As a result of RealPage’s inadequate procedures,

it sells thousands of background reports to landlords each year which includes criminal records

which do not pertain to the individual who is the subject of the report, and who in fact may have

entirely different names. With respect to Plaintiff Diane D. Jones, RealPage reported criminal

records belonging to an individual named “Toni Taylor” with a different date of birth. Discovery

conducted prior to the transfer of this case indicates that thousands of other consumers were

similarly affected by RealPage’s procedures. Plaintiff seeks monetary relief for herself and a class

of similarly situated individuals for whom Defendant reported criminal record information that

was inaccurate.

           As part of discovery, Defendant RealPage served its Initial Disclosures on August 16,

2019. When disclosing the names of individuals with discoverable information, Defendant


1
        See JMC Constr. LP v. Modular Space Corp., Civ. A. No. 3:07-CV-01925-B, 2008 WL 11425650, *3
(N.D. Tex. Oct. 28, 2008), infra.

                                                   2
  Case 3:19-cv-02087-B Document 113 Filed 03/12/20                 Page 3 of 8 PageID 1675



RealPage included a caveat that the “following list should not be construed as a final witness list,

and RealPage reserves the right to supplement or amend these disclosures upon further

investigation and discovery in this case.” Appendix (“App’x.”) Exhibit (“Ex.”) 1 at 003-004. On

January 17, 2020, Defendant RealPage served Plaintiff with Supplemental Initial Disclosures.

These supplemental disclosures disclosed Manjit Sohal, a current RealPage employee, as a

corporate representative, along with an unnamed corporate representative from Genuine Data

Services, LLC, whose name, address, and telephone number Defendant RealPage represented it

did not know. App’x. Ex. 2 at 009. This prompted a letter from Plaintiff’s counsel on January 27,

2020, notifying Defendant RealPage that its disclosure of a placeholder corporate designee with

no identifying information failed to comport with the requirements of Federal Rule of Civil

Procedure 26(a)(1)(A)(i). App’x. Ex. 3 at 013. The letter further stated that if these deficiencies

were not cured and the corporate designee was not promptly identified so that Plaintiff could serve

additional discovery or notice the designee’s deposition, Plaintiff would move to preclude the

witness from being used by Defendant RealPage in its defense.

       On March 6, 2020, the last day of discovery, Defendant RealPage served Second

Supplemental Disclosures identifying two additional individuals, Jessica Jordan, a corporate

representative for Genuine Data Services, and Kevin Cook, the Regional Property Manager for

The Michaels Organization. App’x. Ex. 4 at 015-016. Several days prior, during a meet and confer

call, defense counsel acknowledged that at least one of these (as yet undisclosed) witnesses would

be filing a Declaration to attempt to defeat Plaintiff’s anticipated motion for class certification.

App’x. Ex. 5 at 019.

       Given that discovery is now closed, Plaintiff is unable to depose either Ms. Jordan or Mr.

Cook, or to take further discovery as may be necessary, putting her at severe disadvantage should



                                                 3
  Case 3:19-cv-02087-B Document 113 Filed 03/12/20                       Page 4 of 8 PageID 1676



either or both of them file declarations used to support the opposition to class certification. Nor is

there any question that Defendant’s last-minute disclosure was intentional given Rule 26 and

Plaintiff’s counsel’s letter of January 27, 2020 specifically requesting that Defendant comply with

Rule 26 so that Plaintiff could take appropriate discovery. Plaintiff therefore asks that Defendant

RealPage’s Second Supplemental Disclosures be struck and that Defendant be prohibited from

using these witnesses in this case.

    III.      LEGAL STANDARD

           Under Federal Rule of Civil Procedure 26(a)(1)(A)(i) a party must provide to all other

parties:

           the name and, if known, the address and telephone number of each individual likely
           to have discoverable information—along with the subjects of that information—
           that the disclosing party may use to support its claims or defenses, unless the use
           would be solely for impeachment[.]

Fed. R. Civ. P. 26(a)(1)(A)(1).

           Rule 37(c) (1) provides:

           If a party fails to provide information or identify a witness as required by Rule 26(a)
           or (e), the party is not allowed to use that information or witness to supply evidence
           on a motion, at a hearing, or at a trial, unless the failure was substantially justified
           or is harmless. In addition to or instead of this sanction, the court, on motion and
           after giving an opportunity to be heard:

           (A) may order payment of the reasonable expenses, including attorney's fees,
               caused by the failure;

           (B) may inform the jury of the party’s failure; and

           (C) may impose other appropriate sanctions, including any of the orders listed in
              Rule 37(b)(2)(A)(i)-(vi).

Fed. R. Civ. P. 37(c)(1) (emphasis added).

           Four factors are considered in determining whether a party’s failure to disclose is harmless

for purposes of Rule 37(c)(1): “(1) the importance of the evidence; (2) the prejudice to the opposing

                                                      4
  Case 3:19-cv-02087-B Document 113 Filed 03/12/20                   Page 5 of 8 PageID 1677



party of including the evidence; (3) the possibility of curing such prejudice by granting a

continuance; and (4) the explanation for the party’s failure to disclose.” Primrose Operating Co.

v. Nat’l Am. Ins. Co., 382 F.3d 546, 563–64 (5th Cir.2004) (citation omitted). “The court considers

the four-factor test holistically. It does not mechanically count the number of factors that favor

each side.” Hoffman v. L&M Arts, 2013 WL 81578, at *23, n.7 (N.D. Tex. Jan. 8, 2013) (quoting

EEOC v. Serv. Temps, Inc., 2009 WL 3294863, at *3 (N.D. Tex. Oct. 13, 2009)).

         The “‘sanction of exclusion is automatic and mandatory unless the sanctioned party can

show that its violation of Rule 26(a) was either justified or harmless.’” JMC Constr. LP v. Modular

Space Corp., Civ. A. No. 3:07-CV-01925-B, 2008 WL 11425650, *3 (N.D. Tex. Oct. 28, 2008)

(quoting David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003) (emphasis added)).

   IV.      ARGUMENT

         Defendant RealPage should be prohibited from untimely disclosing important fact

witnesses it wishes to use to defeat class certification and/or defend this case when the late

disclosure of these witnesses was solely timed to thwart Plaintiff’s discovery efforts and permitting

the disclosure would harm Plaintiff.

         As a matter of course, the federal courts for the Northern District of Texas exclude untimely

Rule 26(a)(1)(A)(i) disclosures. JMC Construction LP v. Modular Space Corp. is instructive. In

that case defendant failed to disclose two individuals who then submitted declarations opposing

plaintiff’s motion for summary judgment. JMC Constr. LP, 2008 WL 11425650 at *2.

         Turning to the Rule 37(c) two-part analysis, the court first determined that defendant’s

claims that it missed the discovery deadlines because its energies had been purportedly focused on

settlement did not justify the untimely disclosures. Id. at *2.




                                                  5
  Case 3:19-cv-02087-B Document 113 Filed 03/12/20                   Page 6 of 8 PageID 1678



       Next looking at the factors to determine whether the untimely disclosures were harmless,

the court held that: (1) the evidence went to the heart of the case; (2) Plaintiff would be severely

prejudiced by not being able to take discovery as to the individuals in question; (3) granting a

continuance would only allow defendant to benefit from its failure to abide by the discovery rules;

and (4) defendant’s explanation that the parties were focused on settlement was weak. Id. at *3-

4. As a result, the court found plaintiff would be harmed by allowing the late disclosures and

therefore excluded them. Id. at *5. See also Drechsel v. Liberty Mut. Ins. Co., No. 3:14-cv-162-

M-BN, 2015 WL 7067793 (N.D. Tex. Nov. 12, 2015) (excluding witnesses disclosed on last day

of discovery that were previously unknown to movant); Rodgers v. Mercury Interactive Corp.,

Civ. A. No. 3:08-CV-917-M (BH), 2009 WL 10704485 (N.D. Tex. Apr. 6, 2009) (excluding

damages expert for failure to abide by court’s scheduling order); Browning v. City of Balch

Springs, No. CIV. A. 3:96-CV-1411P, 1997 WL 361632 (N.D. Tex. June 20, 1997) (excluding

expert witnesses for failing to repeatedly meet discovery deadlines).

       Here, the same outcome is warranted because there is no justification for Defendant’s

serving Second Supplemental Disclosures on the last day of discovery and allowing these

witnesses into the case will harm Plaintiff.

       Defendant RealPage filed its Initial Disclosures over six months ago. During that time,

defense counsel was well aware of the need to finalize its disclosures so that Plaintiff could conduct

any necessary discovery on these individuals as Rule 26 requires. In all that time, counsel for

Defendant never conveyed to Plaintiff that there were witnesses they could not locate or were

having trouble identifying other than indicating in its First Supplemental Disclosures served on

January 17, 2020 that it intended to name a corporate representative from Genuine Data Services,

LLC. It then ignored Plaintiff’s request to identify this person for another six weeks before



                                                  6
    Case 3:19-cv-02087-B Document 113 Filed 03/12/20                             Page 7 of 8 PageID 1679



identifying a Genuine Data Services corporate representative, along with another individual, on

the day discovery closed. Having already conveyed to Plaintiff’s counsel by phone that they

intended to use at least one of these witnesses as a declarant to challenge the class certification,

the reason for this last minute reveal is obvious: to prevent Plaintiff from deposing or taking other

discovery of these witnesses so as not to be able to challenge their declarations.

         With no justification for this last-minute disclosure, the second part of the test is whether

the disclosure is harmless. It is not. First, the evidence these witnesses will provide is very

important since the declarations one or both of these witnesses will file will go directly to

attempting to defeat Plaintiff’s class certification.2 Second, Plaintiff would be severely prejudiced

by not being able to take discovery as to these newly disclosed individuals, leaving her Motion for

Class Certification open to undefended attacks. Third, granting a continuance would only allow

defendant to benefit from its manipulation of the discovery rules and bad faith. Fourth, given the

circumstances, defendant’s explanation for these untimely disclosures will likely be weak.

         Given Defendant RealPage’s transparent and textbook attempt to game the discovery rules

to give itself an unfair advantage, there is no justification for its last minute 26(a)(1)(A)(i)

disclosures and the harm these disclosures will cause Plaintiff and the class requires this Court to

exclude them.

    V. CONCLUSION

         For the reasons stated above, Plaintiff Jones respectfully requests that Defendant

RealPage’s Second Supplemental Disclosures be struck and both individuals identified in that

disclosure be excluded from participating in RealPage’s defense of this case.


2
  Genuine Data Services is Defendant RealPage’s supplier of criminal record data, including the inaccurate data at
issue in this case, thus placing them at the heart of this matter. This case also concerns the use of background reports
by landlords and property managers, and thus the disclosure of Kevin Cook, a Regional Property Manager, also is
very important to an issue in this case, namely the use of Defendant’s background reports by property managers.

                                                           7
 Case 3:19-cv-02087-B Document 113 Filed 03/12/20      Page 8 of 8 PageID 1680



                                   Respectfully submitted,
                                   /s/ John Soumilas
                                   James A. Francis
                                   John Soumilas
                                   Lauren KW Brennan
                                   Francis Mailman Soumilas, P.C.
                                   1600 Market Street, Suite 2510
                                   Philadelphia, PA 19103
                                   Tel: (215) 735-8600
                                   Fax: (215) 940-8000
                                   Michael A. Caddell
                                   Cynthia B. Chapman
                                   Amy E. Tabor
                                   Caddell & Chapman
                                   628 East 9th Street
                                   Houston, TX 77007
                                   T: 713.751.0400
                                   E. mac@caddellchapman.com
                                   E: cbc@caddellchapman.com
                                   E: aet@caddellchapman.com

                                   Jim Flegle
                                   Loewinsohn Flegle Deary Simon LLP
                                   12377 Merit Drive, Suite 900
                                   Dallas, TX 75251
                                   T: 214.572.1700
                                   E: jimf@lfdslaw.com

                                   Edward Y. Kroub
                                   Cohen & Mizrahi LLP
                                   300 Cadman Plaza West, 12th Floor
                                   Brooklyn, NY 11201
                                   T: 929/575-4175
                                   F: 929/575-4195
                                   E: edward@cml.legal

                                  Attorneys for Plaintiff Diane D. Jones

Dated: March 12, 2020




                                     8
